DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a window substrate integrated with a polarizing plate comprising the combination required by claim 1, including a non-display pattern having a color and being disposed directly on the non-display part of one surface of the window substrate, the non-display pattern being formed only on the non-display part that is located on a peripheral portion of the window substrate so that the color of the non-display pattern is viewed only through the non-display part of the window substrate in an unobstructed manner, and a liquid crystal polarizing layer disposed only on the display part of the same surface as the non-display part, wherein a thickness of the non-display pattern is thicker than a thickness of the liquid crystal polarizing layer.  Claims 2-3, 5-16 and 21-22 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a method of preparing a window substrate integrated with a polarizing plate comprising the combination required by claim 17, including forming a liquid crystal polarizing layer only on one surface of the window substrate in the display part, forming a non-display pattern directly on the one surface of the window substrate in the non-display part, the non-display pattern being formed only on the non-
Cho et al. (US 2010/0085507), considered the closest prior art, discloses in figure 7, a non-display part 490 which would be partially obstructed when viewed through the substrate 421 by wiring and various other elements formed on the surface of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871               

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871